                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL GIANGRIECO,             :
                                :
                      Plaintiff :                    CIVIL ACTION - LAW
                                :
      v.                        :
                                :
SUSQUEHANNA COUNTY, et al.,     :                    NO. 3:20-CV-817
                                :
                    Defendants :

                         ENTRY OF APPEARANCE


TO: PETER WELSH, CLERK OF COURT

      Please enter the appearance of the undersigned as counsel for Defendant,

Susquehanna County, in the above-captioned action.



                               KREDER BROOKS HAILSTONE LLP

220 Penn Avenue, Suite 200
Scranton, PA 18503             BY: /s/ A. James Hailstone
(570) 346-7922                     A. James Hailstone
                                   Attorney I.D. #80055
                                   Attorneys for Defendant,
                                   Susquehanna County
                           CERTIFICATE OF SERVICE

      AND NOW, this 16th day of July, 2020, A. James Hailstone, a member of the

firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Entry of

Appearance with the Clerk of the United States District Court for the Middle District

of Pennsylvania using the CM/ECF system which sent notification of such filing to

the following Filing Users at the following e-mail address(es):

Barry H. Dyller, Esquire                     Matthew J. Connell, Esquire
88 North Franklin Street                     MacMain, Connell & Leinhauser
Gettysburg House                             433 W. Market Street, Suite 200
Wilkes-Barre, PA 18701                       West Chester, PA. 19382
Attorney for Plaintiff                       Attorney for Defendants,
                                             Commissioner Elizabeth Arnold and
                                             Commissioner Judith Herschel



                                        /s/A. James Hailstone
                                       A. James Hailstone
                                       Attorney I.D. #80055
                                       Attorneys for Defendant,
                                       Susquehanna County
